DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.         Claims 1-20 are allowed.
2.         The following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show nor suggest a linear light apparatus as set forth in claim 1 having an elongated substrate mounted with LED modules; a light cover; a main bracket that has a first metal part, a first insulation layer covering at least a portion of the first metal part, wherein the main bracket holds the light strip for the LED modules emitting a light passing through the light passing cover; a bottom holder that has a second metal part, a second insulation layer covers at least a portion of the second metal part, and a metal clip having a first thorn and a second thorn, wherein the metal clip is pressed to one side wall for the first thorn to stab the second insulation layer to electrically connect the bottom holder and the metal clip, the second thorn stabs the first insulation layer for the metal clip to be electrically connect to the first metal part of the main bracket, and as specifically called for the claimed combinations.
The closest prior art, TAO (US 2021/0054975), does not teach the main bracket (5) having the first metal part and first insulation layer and the bottom holder (4) having the second metal part  and 
Dependent claims 2-20 are allowed by virtue of their dependency from allowed claim 1.

3.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875